Citation Nr: 0622866	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 determination issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDING OF FACT

The veteran did not service during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met. 38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.2 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law limits the payment of nonservice-connected pension 
benefits to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct to veterans who have the 
requisite active wartime service. 38 U.S.C.A. § 1521 (West 
2002).  Here, the veteran served on active duty in the U.S. 
Navy from September 1977 to September 1981.  There is no 
recognized period of war between the end the Vietnam Era (May 
7, 1975) and the beginning of the Persian Gulf War (August 2, 
1990).  38 C.F.R. § 3.2 (2005); see also Mason v. Principi, 
16 Vet. App. 129, 131 (2002) (the Iranian hostage situation 
does not constitute a period of war).  As the veteran does 
not have the requisite service during a period of war, as a 
matter of law, he is not entitled to nonservice-connected 
pension benefits and his appeal is denied on the basis of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, as the law is determinative, duty 
to notify and assist provisions are not applicable to this 
claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


